Citation Nr: 1742184	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter has since been transferred to the RO in Roanoke, Virginia.

The Veteran had previously sought increased ratings for his left and right wrist carpal tunnel syndrome with cervical radiculopathy, which were addressed in the March 2009 rating decision and later appealed to the Board.  Those issues were decided in an August 2013 Board decision.  In that decision, however, the Board determined that the claim for a TDIU had been raised on a derivative basis as part of his claims for higher ratings for his bilateral wrist disabilities, and assumed jurisdiction over the issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board remanded that claim in August 2013 and November 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its February 2014 remand, the Board directed the RO to take several actions, including readjudicating and issuing a supplemental statement of the case (SSOC) if the benefit sought by the Veteran remained denied.  The Board finds that the RO failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). 

The RO was instructed to obtain copies of the September 2013 VA physical and audiological examinations and associate them with the Veteran's file.  If copies of the September 2013 examination were unavailable, the Veteran was to be afforded additional examination to determine functional impairment associated with his service-connected disabilities.  Thereafter, the RO was to readjudicate the claim appropriately.  To date, after completing the necessary development as instructed in the previous remand instructions, the RO has yet to readjudicate the Veteran's claim for entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's claim for TDIU. If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

